Citation Nr: 0327015	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  01-08 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1960 to 
April 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to service 
connection for post-traumatic stress disorder (PTSD).

A review of the claims file reveals that, in an unappealed 
June 2000 decision, the Board denied the veteran's claim of 
entitlement to service connection for PTSD.  At that time, 
the Board also declined to find that new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for an acquired psychiatric disorder 
(other than PTSD).  The Board notes that, thereafter, the 
veteran's September 2000 request to reopen his claim 
expressly addressed only the matter of service connection for 
PTSD although, in a September 2003 written statement, the 
veteran's accredited service representative phrased the issue 
as service connection for an acquired psychiatric disorder 
described as PTSD.  Thus, the Board believes that the issue 
as characterized on the first page of this decision most 
accurately reflects the veteran's current claim on appeal.

The Board points out in this regard that it appears that, in 
November 2000, the RO reopened the veteran's claim and denied 
it on the merits.  However, before the Board may reopen a 
previously denied claim, it must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 
83 F.3d 1380 (Fed. Cir. 1996).  Furthermore, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). Consequently, 
the first issue that must be addressed by the Board is 
whether the previously denied claim ought to be reopened.  38 
U.S.C.A. § 5108 (West 2002).

Finally, in September 2001, the veteran requested to appear 
at a personal hearing at the RO.  He was scheduled for an RO 
hearing in March 2002, but failed to report and did not 
request that the hearing be rescheduled.  As a result, the 
Board believes all due process requirements were met with 
regard to his hearing request.


REMAND

The veteran contends that he has PTSD as a result of his 
active military service.  In an April 2001 written statement, 
he maintains that, while stationed in Landsthul, Germany, he 
was assaulted on the head, knocked unconscious, and taken by 
ambulance to the Army Hospital Emergency Room.  He said SP 4 
[redacted] and PFC [redacted] told him he was 
attacked by a another soldier, identified as Cleveland, whom 
the veteran said was placed in the stockade at some point.  
The veteran further maintained that, immediately after his 
attack, while still in Landsthul, he experienced headaches 
and flashbacks, was treated by Army doctors, and needed 
psychiatric help.  According to the veteran, the doctors 
recommended rest, and he was on sick call.  He said that he 
has been unable to work as a result of the attack.

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2003).  But see Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. 
Sept. 22, 2003) (holding that the regulation codified at 38. 
C.F.R.§ 3.159(b)(1) is invalid because it imposes an 
arbitrary new deadline that does not represent a reasonable 
exercise of VA's authority). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2003); Cohen v. Brown, 
10 Vet. App. 128, 139-143 (1997).

In November 2000, the RO denied the veteran's claim, in part, 
on the basis that there was no competent evidence of record 
to corroborate that he was actually assaulted during service.  
However, pertinent provisions of Manual M21-1 specifically 
address the types of documentation that may be used to 
corroborate the occurrence of a stressor where the alleged 
stressor event is physical or sexual assault.  See Cohen v. 
Brown, 10 Vet. App. at 128. M21-1, Part III, Change 49 
(February 1996) par. 5.14c.  See also YR v. West, 11 Vet. 
App. 393, 399 (1998).  In verifying the existence of an in-
service stressor and any other material issue, the equipoise 
standard of proof, not the preponderance standard, must be 
applied.  See Patton v. West, 12 Vet. App. 272 (1999); see 
also YR v. West, infra ("[i]n a system where equipoise is 
the standard of proof, evidence of this nature cannot be 
ignored").

A review of the claims file reveals that a previously 
considered undated service medical record indicates that the 
veteran was seen in the clinic after being hit on the head 
behind the left ear; it indicates he had not been 
unconscious.  A previously considered 1985 statement from 
W.M., the veteran's comrade, is to the effect that Mr. M. 
recalled the veteran being hit over the head from behind, 
which caused him to pass out.  It was noted that the veteran 
was taken to the hospital, but Mr. M. did not recall any more 
specifics of the incident.

A December 1999 VA neuropsychological evaluation describes 
findings suggestive of "a significant history of" PTSD.   

It is also unclear from the claims file whether the veteran 
receives Social Security Administration (SSA) disability 
benefits.  The recent VA medical records indicate he received 
SSI (Supplemental Security Income) benefits.  However, a May 
1976 SSA record is to the effect that the veteran was awarded 
both SSA disability benefits and SSI, effective December 
1974.  An August 1999 SSA record indicates that he received 
SSA disability benefits, although the records do not indicate 
for what disability the veteran received benefits.  The Board 
is of the opinion that the duty to assist the claimant by 
obtaining the SSA records attaches in this case.

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002), under which the Board was conducting 
evidentiary development on its own, without remanding to the 
ROs.  See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) is invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
AOJ for initial consideration and without having to obtain 
the appellant's waiver.  The Federal Circuit explained that 
this is contrary to the requirement of 38 U.S.C.A. § 7104(a) 
that "[a]ll questions in a matter which . . . is subject to 
decision by the Secretary shall be subject to one review on 
appeal by the Secretary," and that, under such a procedure, 
"the veteran is not effectively able to object to any of the 
additional evidence obtained by the Board until after the 
Board weighs the evidence and decides the appeal."

The Federal Circuit further held that 38 C.F.R. 
§ 19.9(a)(2)(ii) is invalid because, in providing only 30 
days for an appellant to respond to a notice from the Board 
that information or evidence is needed from the appellant, it 
violates the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has been issued to implement them, the 
Board believes that the most appropriate action is to remand 
this claim to the RO so that the veteran can be provided with 
the notification necessary under 38 U.S.C.A. § 5103(a) and an 
appropriate period of time in which to submit evidence or 
argument in response to that notice.

In addition, because the record reflects that the VARO has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000 regarding this matter, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time, particularly in 
view of the Federal Circuit's decision in DAV v. Secretary, 
supra.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

Thus, due process, as mandated by the recent decision of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following action:

1.  The RO should send a letter to the veteran 
that specifically addresses the new VCAA and its 
potential effect on his claim as to whether new 
and material evidence has been submitted to reopen 
the claim of entitlement to service connection for 
PTSD.  The veteran should be invited to submit any 
additional evidence he may have in support of his 
claim.

2.  The RO should contact the Social Security 
Administration and request copies of all medical 
records and the administrative decision(s) 
considered in any claim for disability benefits by 
the veteran, and any subsequent disability 
determinations.

3.  The veteran should be requested to provide the 
names and addresses of all VA and non-VA medical 
providers who have treated him for the disorder at 
issue since December 1999.  The RO should then 
request all pertinent medical records from these 
medical providers.

4.  The RO should consult M21-1, Part III, Change 
49 (February 1996) par. 5.14c, "PTSD Claims Based 
on Personal Assault", regarding the need for 
additional development to corroborate the 
veteran's claim.  The RO should make all 
reasonable attempts to obtain other records that 
may be needed, to include any reports from the 
military police, shore patrol, provost marshal's 
office or other military law enforcement.  It may 
be necessary to call the unit at the military 
installation where the records may be located:

a.  The RO should attempt to locate PFC [redacted] 
[redacted] through VA records, if possible, 
and ask whether he recalls the veteran's 
alleged physical assault in service.  

b.  The RO should also consider development of 
alternative sources of information if the 
appellant identifies such sources.

c.  Regarding any development letter for PTSD 
claims based upon personal assault, the RO 
should consider M21- 1, Part III, Change 55 
(April 1996), Exhibit A.4, "Suggested 
Attachment To Letter To Veteran Requesting 
PTSD Information Concerning An In-Service 
Personal Assault", or an attachment developed 
locally.

5.  Then, the RO should review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)) is completed, including VA 
psychiatric examination, if warranted.

6.  Thereafter, the RO should readjudicate the 
veteran's claim of whether new and material 
evidence has been submitted to reopen a claim of 
entitlement to service connection for PTSD.  If 
the benefits sought on appeal remain denied, the 
appellant and his representative should be 
provided with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice of all 
relevant actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal since the July 2001 statement 
of the case.  An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).

